Citation Nr: 1706787	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-49 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for recurrent left leg shin splints.

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a right ear disability, to include Eustachian tube dysfunction and hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988, from March 1990 to December 1995, and from April 1997 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a video conference hearing before the Board in April 2014.  

In October 2014 and July 2016, the Board remanded the Veteran's claims for additional development.  

The issue of entitlement to an initial rating in excess of 10 percent for recurrent left leg shin splints is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed right shoulder disability is not causally or etiologically related to her military service.

2.  The Veteran does not currently have a right ear disability, to include a Eustachian tube dysfunction that is causally or etiologically related to her military service or a hearing loss disability of the right ear as defined by VA to constitute a disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The Veteran does not have right ear disability, to include a Eustachian tube dysfunction or right ear hearing loss that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

With regard to the service connection claims being decided herein, the Board remanded the claims to obtain any additional evidence and afford the Veteran VA examinations.  The AOJ obtained additional VA treatment records and the Veteran was afforded VA examinations.  Neither the Veteran nor her representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss and arthritis are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Right Shoulder

Historically, service connection for a right shoulder disability was denied in a June 2009 rating decision.  The Veteran disagreed with the denial of her claim and this appeal ensued.

A review of the Veteran's service treatment reports reflects that the Veteran suffered a pulled muscle of the right shoulder in June 1985.  

At a June 2009 VA examination, the Veteran did not report any problems with her right shoulder.  Physical examination of the upper extremities was normal.  No right shoulder disability was diagnosed.  

At an April 2014 videoconference hearing, the Veteran testified that she had clicking of the shoulder with motion.  She indicated that she began to have trouble with aching in her shoulder with overuse during service but did not incur any specific injury.  She did not seek any treatment for the shoulder because she had a back issue which was more troublesome.  

VA outpatient treatment reports dated in 2014 reflect reports of right shoulder pain.  X-rays of the right shoulder obtained in December 2013 revealed minimal acromioclavicular arthritis.  

At a September 2015 VA examination, the Veteran reported right shoulder pain.  The Veteran was diagnosed with right shoulder acromioclavicular joint arthritis as of 2013 at VA.  The examiner opined that the Veteran's right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the 2013 radiological report of the glenohumeral joint is without definitive degenerative change (minimal acromioclavicular osteoarthritis was indicated).  The examiner also noted that the exact injury to the right shoulder is questionable.  Finally, the examiner reported that X-rays of the right shoulder obtained in 2009 were normal.  

At an August 2016 VA examination, the Veteran reported a right shoulder strain in service.  The Veteran was reported to have a diagnosis of degenerative arthritis of the right shoulder.  The examiner reviewed the Veteran's claims file and conducted an examination of the Veteran.  The examiner opined that the Veteran's claimed right shoulder condition is less likely than not the result of the Veteran's in service shoulder strain.  The examiner noted that a strain is a soft tissue injury that is self-limiting and resolves over time.  The examiner noted that the Veteran also had normal x-rays of the shoulder in 2009 and was diagnosed with arthritis in 2013.  The Veteran's current condition is more likely than not part of the natural process of aging or a post military overuse injury.  

In this case, service connection for a right shoulder disability is not warranted. Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to her acromioclavicular arthritis in service or continuous symptoms since service. 

The service treatment records reflect right shoulder strain during service.  There was no diagnosis of arthritis of the right shoulder in service or within the one year following service.  The first post service complaints of any problem with the shoulder did not come until she submitted her claim in December 2008.  The first evidence of a diagnosis of any disability of the right shoulder came in December 2013 when she was diagnosed with minimal acromioclavicular arthritis.  

While the Veteran's statements have generally attempted to link her current right shoulder problems to overuse of the shoulder in service, the contemporaneous evidence in the service treatment records do not show any chronic disability of the right shoulder.  In addition, the evidence includes the September 2015 and August 2016 VA examination reports in which the examiners noted that the Veteran was not diagnosed with arthritis until 2013.  Therefore, the weight of the evidence does not demonstrate chronic symptoms of a right shoulder disability during service.

The Board finds that the Veteran did not have continuous symptoms of a right shoulder disability since service.  The Veteran testified that her current right shoulder symptomatology includes right shoulder pain and clicking in her shoulder.  She denied an injury in service and noted that her shoulder problems in service were due to overuse.  The Veteran has not specifically stated that she has suffered from continuous right shoulder symptomatology since service.   

As such, the evidence simply does not show a chronic right shoulder disability in service or within a year of service, and it does not show a continuity of symptoms since service regarding the claimed right shoulder disability.  Thus, presumptive service connection is not warranted. 

Service connection may also be proven by establishing a nexus between a current disability and service.

As to the Veteran's belief that her current right shoulder disability is related to her period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Here, the question of causation extends beyond an immediately observable cause-and-effect relationship.  For example, the diagnosis of arthritis of the acromioclavicular joint was based on the interpretation of an X-ray.  With regard to a right shoulder disorder other than arthritis, the Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the right shoulder disorder is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the right shoulder disability. 

Nevertheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted any medical evidence specifically indicating that her right shoulder disability is related to her periods of service.   Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board did obtain several VA opinions to investigate the nature of the Veteran's current right shoulder disability and the relationship, if any, to her periods of service.  The VA examiners' opinions specifically found that the Veteran's current right shoulder disability is unrelated to her periods of service.  The 2016 VA examiner provided specific detail in support of the opinion, including citing to service treatment records, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.   Moreover, the 2016 examiner's opinion has not been questioned or undermined by any other medical opinion.  Thus, the Board finds the opinion to be highly probative and entitled to great weight. 

In sum, the evidence weighs against a finding that the Veteran's right shoulder disability developed in service or in the one year period following service, or that it has been continuous since service.  Moreover, the evidence is against a finding that the arthritis of the acromioclavicular joint is related to service on a direct basis. 

As it relates to the statements from the Veteran asserting a nexus between her right shoulder disability and her service, the Board again acknowledges Jandreau; here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The most recent VA examiner in 2016, following a review of the claims folder, which included the Veteran's statements, and a comprehensive examination of the Veteran, concluded that it is less likely than not that the current right shoulder disability is related to the Veteran's military service.  The examiner provided rationale for her opinion, and her opinion has not been questioned by any medical evidence of record.  The opinion is therefore found to be highly probative and entitled to great weight.

The weight of the evidence is against a finding that the Veteran's right shoulder arthritis was the result of her service, and the Veteran's claim is denied.

Right Ear Disability

Impaired hearing will be considered a disability for VA purposes when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  The provisions of 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected as a disability. Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.   Hensley v. Brown, 5 Vet. App. 155 (1993).

Historically, service connection for a Eustachian tube dysfunction was denied in an October 2009 rating decision.  The Veteran disagreed with the denial of her claim and this appeal ensued.  

A review of the Veteran's service treatment reports reflects that the Veteran's hearing thresholds for the frequencies ranging from 500 to 4000 Hertz were all 20 or less on audiograms dated in February 1985, November 1985, January 1988, January 1990, April 1992, and February 2006.  In May 2007, hearing loss was noted.  An audiogram obtained in August 2008 reflects that the Veteran's hearing threshold was 30 at 500 Hertz in the right ear.  Hearing thresholds were 25 and under at all other frequencies from 500 to 4000 Hertz.  In August 2008, right ear Eustachian tube dysfunction and hearing loss were noted. 

At an October 2009 VA examination, the Veteran reported an episode in 2001 at which time she had sudden hearing loss in her right ear.  She noted that her hearing returned after one day.  On two other occasions she had sudden hearing loss that returned.  The last time episode occurred in December 2008.  The Veteran indicated that she has never been treated for these episodes.  Physical examination of the ear was normal and hearing was noted to be normal at the examination.  The examiner assessed the Veteran with intermittent sudden hearing loss.  

At an April 2014 video conference hearing, the Veteran testified that she was treated during service on two occasions for right ear complaints.  She indicated that she was not diagnosed with any disorders at those times.   

VA outpatient treatment reports reflect that the Veteran reported that her right ear canal was irritated.  She was diagnosis of otitis externa of the right ear in August 2015.  She was treated with Cortisporin for five days.  The medical reports do not reflect any further reference to or treatment for any other ear problems.  

At a September 2015 VA ear examination, physical examination of the ears was normal.  The examiner reported a buzzing sound in her ears with occasional hearing loss.  The examiner concluded that the Veteran did not have a Eustachian tube dysfunction and as such the disability is not related to service.  

At August 2016 VA ear examinations, the examiner reviewed the Veteran's claims file and conducted a physical examination of the Veteran.  The Veteran reported that she was diagnosed with a Eustachian tube dysfunction in service.  Physical examination of the ear was normal.  The examiner did not diagnose a Eustachian tube dysfunction.  The examiner opined that a Eustachian tube dysfunction is less likely than not due to the Veteran's military service.  He concluded that there is no medical or scientific evidence to support the claim

At an August 2016 VA audiological examination, audiological testing revealed that the Veteran's hearing thresholds were 15 and under at the frequencies from 500 to 4000 Hertz in the right ear.  Speech recognition testing was 98 percent in the right ear.  The examiner diagnosed the Veteran with normal hearing in the right ear.  The examiner indicated that after a review of the claims file including audiometric testing in service, the Veteran had normal hearing sensitivity at enlistment in 1985 and audiometric testing at the VA examination revealed normal hearing with no significant threshold shifts as compared to the 1985 enlistment audiogram.  The examiner noted that audiograms are the objective standard for noise injury and the Veteran's hearing was normal with no significant threshold shifts having occurred during active duty service.  As such, there is no evidence that the Veteran's military noise exposure caused a permanent injury affecting hearing sensitivity.  

In this case, service connection for a right ear disability, to include Eustachian tube dysfunction and hearing loss is not warranted.

The Board acknowledges that the Veteran is competent to report that she experienced periods of decreased hearing since service.  Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Veteran's opinion that her claimed right ear disability is related to active duty service is insufficient to provide the requisite etiology of the claimed disability because that matter requires medical expertise.  A lay person is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms.  Furthermore, the Veteran is not competent to state whether the level of hearing loss constitutes a disability for VA purposes as that requires diagnostic testing administered by a medical professional.  Additionally, when examined by VA on several occasions, no Eustachian tube or any other chronic disability of the right ear was diagnosed.  38 C.F.R. § 3.159(a)(1) (2016); Duenas v. Principi, 18 Vet. App. 512 (2004); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the statements regarding his claimed right ear disability, to include a Eustachian tube dysfunction and hearing loss disability being related to active duty service are not competent as she is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

Moreover, the Board finds that the evidence of record does not show that the Veteran's was diagnosed with a Eustachian tube dysfunction or hearing impairment that met VA standards for a hearing loss disability at any time during the pendency of this appeal.  Although the record reflects that the Veteran was treated for otitis externa one occasion since service, this was treated and resolved and is thus not a chronic disability.  The audiograms contained in the Veteran's service medical records and at the VA audiological examinations do not show right ear hearing loss disability as defined by VA.  38 C.F.R. § 3.385 (2016).  Additionally, the other medical evidence of record does not contain any reference to treatment for hearing loss complaints. 

In order for service connection to be granted for a claimed disability, there must be evidence of the current existence of the claimed disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Veteran's hearing thresholds and the reported word recognition scores at the VA examinations of record did not meet the criteria for disability under VA regulations.  While the Veteran is competent to report decreased hearing on occasion since service, the results of specific testing are required to qualify the condition as a disability for VA purposes are needed, and only a qualified individual can provide that evidence.  Moreover, as noted, no Eustachian tube dysfunction was diagnosed when the Veteran was examined by VA on three separate occasions.  Accordingly, absent a definitive showing of the Veteran having a Eustachian tube dysfunction, right ear hearing loss disability, or any other disability of the right ear, her claim for service connection for a right ear disability must be denied.  The Board finds that the medical evidence is the most probative evidence in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right ear disability, to include Eustachian tube dysfunction and hearing loss and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2016).


ORDER

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a right ear disability, to include Eustachian tube dysfunction and hearing loss is denied.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim of entitlement to an initial rating in excess of 10 percent for recurrent left leg shin splints can be reached.  

The Veteran was afforded a VA examination in August 2016 at which the examiner focused the examination results solely on the left knee and did not include any objective findings with regard to the left ankle.  The Board last remanded the claim to obtain the active and passive ranges of motion of the left knee and ankle in weight bearing and nonweight bearing.  As noted, the examiner focused on the left knee and did not include the requested findings.  This examination is therefore inadequate and another remand is therefore necessary to comply with the Board's remand and VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Consequently, the Veteran should once again be scheduled for a VA examination to obtain an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the current severity of the service-connected left leg shin splints.  The claims file should be provided to the examiner and the examination report must indicate that the claims file was reviewed.  

Any and all necessary tests should be conducted and should determine the following:  

(a)  The ranges of motion in degrees of the left knee and left ankle, to include the presence of any objective evidence of pain, excess fatigability, incoordination, and weakness, as well as any additional disability due to these factors.  The examiner must report both the active and passive ranges of motion of the left knee and left ankle in weight bearing and nonweight bearing and if applicable, compare these findings with the range of the opposite undamaged joint.  

(b)  Whether the left leg shin splints result in a knee or ankle disability, and if so, whether the disability most nearly approximates slight or moderate.

A full explanation must accompany any medical opinions provided by the examiner.  

2.  Then readjudicate the claim on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case to the Veteran and her representative before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


